Citation Nr: 1812732	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a skin rash of the elbows.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a right ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a skin rash of the elbows.

5.  Entitlement to service connection for a foot disability.

6.  Entitlement an increased rating for lumbar spine degenerative changes with disc space narrowing from back strain at L3-4, rated as 20 percent disabling.

7.  Entitlement to service connection for hyperhidrosis (claimed as excessive sweating).

8.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran indicated his desire to testify at a Board hearing and he was scheduled for such in August 2017.  The Veteran failed to report for his scheduled hearing, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The issues of service connection for a right ankle disability and hyperhidrosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a right ankle disability and a rash of the elbows.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the March 2006 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claims of service connection for a right ankle disability and a rash of the elbows.

3.  The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes at any time during the current appeal.

4.  Current eczema of the elbows was first diagnosed during active service.

5.  Pre-existing pes planus was not aggravated during active service and current hallux valgus has not been shown to have had its onset in service or be otherwise related to service.

6.   Throughout the appeal period, the evidence is at least evenly balanced as to whether the Veteran's low back symptoms more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees, but there is no competent evidence of unfavorable ankylosis, any neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied the claims for entitlement to service connection for a right ankle disability and a rash of the elbows is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the March 2006 rating decision, new and material evidence has been received to reopen the claims of entitlement to service connection for a right ankle disability and a rash of the elbows.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for eczema of the elbows are met.  38 U.S.C. §§ 1110, 1111, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for entitlement to service connection for a foot disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 40 percent, but no higher, for lumbar spine degenerative changes with disc space narrowing from back strain at L3-4 have been met throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran was not afforded a VA examination to determine the nature and etiology of any foot disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, however, as shown in the discussion below, there is no indication or even argument that pre-existing pes planus was aggravated during service or any other foot disability may be associated with service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

Merits

A.  New and Material Evidence

In a rating decision dated March 2006, the RO denied service connection for a right ankle disability based on a lack of a current disability and also denied service connection for an elbow rash due to no worsening of the rash during service.  The Veteran did not timely file a notice of disagreement as to the March 2006 rating decision, and did not submit new and material evidence within the one year appeal period.  That decision therefore became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As a result of the finality of the March 2006 RO decision, the claims of service connection for a right ankle disability and an elbow rash may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 38 C.F.R. § 3.156(a). 

In the instant case, new and material evidence sufficient to reopen the claims of service connection for a right ankle disability and an elbow rash has been received.  Regarding the right ankle, in his March 2014 substantive appeal, the Veteran stated that he has trouble moving his ankle and it swells up.  This indicates that the Veteran currently experiences some impairment of the right ankle.  With regard to the claim for service connection, new evidence has been associated with the claims file led the AOJ to provide the Veteran with a VA examination in December 2013, upon the application to reopen.  Thus, the new evidence was sufficient to trigger VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether new and material evidence has been received, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).

Accordingly, reopening of the claims of service connection for a right ankle disability and a rash of the elbows is warranted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

1.  Hearing Loss

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a) (2017).

Here, the Veteran was afforded a VA examination in May 2011.  There, he underwent an audiogram, which showed pure tone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
5
10
15
10
15
Left Ear
10
10
15
10
30

The May 2011 audiogram also revealed speech recognition scores of 96 in the right ear and 94 in the left ear as a result of the Maryland CNC test.  None of the pure tone thresholds was 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels in either ear.  Finally, the Veteran's speech recognition scores were not less than 94 percent as a result of the Maryland CNC Test.

There is no other medical evidence related to the Veteran's hearing acuity.  The Veteran is competent to assert that he experiences decreased hearing.  Given that there are specific audiometric requirements for establish a hearing loss disability for VA purposes, however, the Veteran's statements are not sufficient to satisfy the requirements that he experiences hearing loss within the parameters of 38 C.F.R. § 3.385, specifically that he meets the criteria of auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Jandreau v. Nicholson, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent, the Board finds that the detailed audiometric testing results from the May 2011 VA examination are of far greater probative weight than the statements of the Veteran.

Thus, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Skin Disability

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1096.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. 

In this instance, upon entrance to service, a rash on the right elbow was noted.  See November 1997 Report of Medical Examination.  No specific skin disability, other than a rash, was noted.

Relevant here, the Veteran has now been diagnosed with eczema of the elbows.  See December 2013 VA Examination Report.  With respect to eczema, such disability was not noted upon entrance (a generic rash is not necessary eczema).  Thus, with regard to eczema, he is presumed sound upon entrance.

To rebut the presumption of soundness, it must be shown that eczema clearly and unmistakably pre-existed service.  The December 2013 VA examiner explained that it is likely that the Veteran's eczema is related to the rash noted at entrance, but the examiner did not opine that the eczema "clearly and unmistakably" pre-existed service.  Given the lack of any clear and unmistakable evidence that eczema pre-existed service, the Veteran presumed sound with respect to that disability.

In 2001, the Veteran complained of skin problems on his right arm.  He was diagnosed with eczema.  Notably, the Veteran complained of only having the eczema for the prior three days.

Given the current diagnosis of eczema of the elbows, the in-service diagnosis of eczema of the elbows, and the fact that the Veteran is presumed sound at entrance with respect to eczema, the Board concludes that the evidence is in at least equipoise as to whether current eczema of the elbows was first diagnosed in service and therefore had its onset therein.

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he has eczema of the elbows that is related to service.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for eczema of the elbows is therefore warranted.

3.  Foot Disability

The Veteran contends that service connection for a foot disability is warranted.

VA treatment records reveal diagnoses of pes planus and hallux valgus.

Regarding pes planus, that disability was noted upon entrance to service.  Specifically, it was noted that the Veteran had moderate asymptomatic pes planus at entrance.  See November 1997 Report of Medical Examination.

Thus, the presumption of soundness does not apply because pes planus was noted at entry into active duty service, and therefore, the only issue is whether the preexisting pes planus was aggravated by such service.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the 'presumption of aggravation.'").  A preexisting injury or disease will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096) ("[I]f a preexisting disorder is noted upon entry into service . . . the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.").

Here, there are no service treatment records showing any foot problems during service.  Indeed, a July 2004 in-service evaluation noted that the Veteran's arches were normal.  Further, the Veteran has made no arguments that he experienced any worsening of his pes planus during service.

The burden to show aggravation is on the Veteran.  There is no evidence of aggravation.  Instead, the service treatment records show that the Veteran's pes planus remained asymptomatic during service.  Further, the Veteran has offered no evidence or argument, that his pes planus was somehow aggravated during service.  Given the above, the Board finds that a preponderance of the evidence is against a finding that pre-existing pes planus was aggravated during service.

With regard to hallux valgus, the presumption of soundness does apply.  However, there is no evidence of any foot problems during service.  Further, like pes planus, the Veteran has made no argument as to how any hallux valgus is related to service.  The evidence reveals that hallux valgus was first diagnosed in 2011, several years following service. 

The evidence reflecting that hallux valgus symptoms were not present until several years following service is one factor, in addition to those above, that leads the Board to conclude that the evidence does not indicate that the Veteran has a foot disability (aside from pes planus) that may be associated with service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is one factor that may be considered in analyzing a service connection claim).  Moreover, the Veteran has made no argument and offered no evidence supporting his conclusory generalized statements that service connection for a foot disability is warranted.  The low standard for affording the Veteran with a VA examination on this question has therefore not been met.  Waters, 601 F.3d at 1278-79.

Thus, the weight of the evidence is against the claim.  There is no evidence of aggravation of the pre-existing pes planus and there is no argument as to how the post-service diagnosis of hallux valgus is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for foot disability is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  Increased Rating

At the outset, the Board notes that this appeal arises from claim for increase received on January 5, 2011.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analyses below are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods in addition to those already assigned for the disabilities on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia, 28 Vet. App. at 169-170.

All spine disabilities are rated under the general rating formula for diseases and injuries of the spine, which provides the following ratings:

20 percent-Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

40 percent-Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent-Unfavorable ankylosis of the entire thoracolumbar spine; and

100 percent-Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

In addition, IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran was afforded a VA examination in May 2011.  There, he reported pain as 8 out of 10.  The Veteran reported an incapacitating episode of back pain lasting two days in the prior 12 months.  There was no ankylosis.  Flexion was to 70 degrees.  Flexion was limited to 55 degrees after repetitive motion.  The Veteran reported flare-ups in the form of increased pain, which can only be alleviated by rest.  The examiner stated that there were no incapacitating episodes of IVDS.  Reflex examination was normal and no neurologic abnormalities were noted.  The examiner stated that all usual activities are prevented during a flare-up.

The Veteran was afforded a VA examination in December 2013.  There, flexion was to 70 degrees and there was no further limitation upon repetitive use testing.  Reflex examination was normal and no neurologic abnormalities were noted.  The Veteran did not have IVDS of the thoracolumbar spine.  The examiner stated that she was unable to speculate as to whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups as the Veteran did not experience a flare-up during the examination.  No ankylosis was noted.

Treatment records associated with the claims file reveal that medication has been prescribed to treat low back pain.  Further, those treatment records do not reflect any range of motion testing showing flexion limited to 30 degrees.  Ankylosis is not shown within the records and there are no diagnosed neurologic abnormalities related to the low back disability.

For the entirety of the period on appeal, a 40 percent rating is warranted.  The Board must consider additional functional loss due to symptoms such as pain, repetitive motion, and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 44; Correia, 28 Vet. App. at 169-170.  In this instance, range of motion testing was performed at both the 2011 and 2013 showed the Veteran displayed flexion to 70 degrees.  During repetitive-use testing at the 2011 examination, flexion was limited to 55 degrees.  The Veteran reported pain and flare-ups during both examinations.  Given the fact that the Veteran displayed flexion to 55 degrees, the Board finds it reasonable to conclude that the Veteran's symptomatology would nearly approximate flexion limited to 30 degrees during a flare-up or while experiencing pain.  This is especially so given that the 2011 examiner stated that all usual activities are prevented during a flare-up.  Given that the extent of the limitation of motion caused by flare-ups and pain is unknown, the Board finds that the Veteran's symptomatology more closely approximates that required for a 40 percent rating under the rating criteria.  38 C.F.R. § 4.7.

Further, with regards to the VA examinations, to the extent that any of the range of motion findings do not comport with the holding in Correia and the mandates of 38 C.F.R. § 4.59, such findings could not result in increased ratings for the Veteran's low back disability as the Veteran is being awarded the maximum rating for limitation of motion for that disability for the entirety of the period on appeal. 

A rating higher than 40 percent requires ankylosis.  There is no lay suggestion of any ankylosis, let alone any medical evidence of such.  Therefore, a rating in excess of 40 percent is not warranted.

Further, the Board notes that as 40 percent is the highest schedular rating for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion since August 10, 2017, and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).

For the entire period on appeal, the Board notes that a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  Indeed, there is no evidence of any IVDS and such has even been ruled out at the Veteran's VA examinations.  Further, there is no evidence that any IVDS resulted in incapacitating episodes required bedrest as ordered by a physician.  As such, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Further, a described above, Note 1 of the General Rating Formula instructs VA to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  However, a review of the evidence of record does not reveal any competent evidence of any neurologic abnormalities associated with the service-connected low back disability.  Indeed, objective testing at the Veteran's multiple VA examinations did not show any associated neurologic abnormalities.  As such, Note 1 of the General Rating Formula is not for application.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, after affording the Veteran the benefit of the doubt, a 40 percent rating, and no higher, throughout the appeal period, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The application to reopen the claim for service connection for a right ankle disability is granted.

The application to reopen the claim for service connection for a rash of the elbows is granted.

Service connection for bilateral hearing loss is denied.

Service connection for eczema of the elbows is granted.

Service connection for a foot disability is denied.

A 40 percent rating, and no higher, for lumbar spine degenerative changes with disc space narrowing from back strain at L3-4, from January 5, 2011 forward, is granted, subject to the laws and regulations governing the payment of monetary benefits


REMAND

Service connection for hyperhidrosis

The Veteran contends that he experiences hyperhidrosis related to service.  Specifically, in his March 2014 substantive appeal, the Veteran indicated that he began experiencing excessive sweating during service and continues to experience such until this day.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any sweating disorder.  The above evidence is sufficient to trigger VA's duty to provide him an examination detailing such.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. 79.

Service connection for a right ankle disability

A right ankle strain in service is noted within the Veteran's service treatment records.  As discussed above, service connection for a right ankle disability was previously denied as there was no evidence of a current right ankle disability.  In his March 2014 substantive appeal, the Veteran stated that he experiences problems with moving his ankle and swelling.  Given the recent evidence of current ankle problems and the fact that he was last afforded a VA examination regarding his right ankle was in January 2005 (in conjunction with his initial claim for service connection), the Board finds that a contemporaneous VA examination detailing the nature and etiology of any right ankle disability is warranted.  McLendon, 20 Vet. App. 79.

The Board notes that for both disabilities, the examiners should consider the provisions pertaining to Persian Gulf Veterans.

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 81 Fed. Reg. 71382 (Oct. 17, 2016). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(ii). 

As the Veteran is a Persian Gulf Veteran and it is unclear whether he has been diagnosed with either a sweating disorder or right ankle disorder, the examiners should consider the provisions related to Persian Gulf Veterans in offering opinions.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any disability manifested by sweating.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any sweating disorder (to include hyperhidrosis) has its onset in service or is otherwise related to service.

If a disorder manifested by sweating is not diagnosed or otherwise identified, the examiner should indicate whether the Veteran's sweating complaints are manifestations of an undiagnosed illness and/or a medically unexplained chronic multisymptom illness.

The examiner must provide a complete rationale for any opinion set forth. In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  Schedule the Veteran for a VA examination to determine the etiology of any right ankle disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any right ankle disability has its onset in service or is otherwise related to service.

If a right ankle disorder is not diagnosed or otherwise identified, the examiner should indicate whether the Veteran's right ankle complaints are manifestations of an undiagnosed illness and/or a medically unexplained chronic multisymptom illness. 

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records (to specifically include the records detailing right ankle problems during service), post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  After completing the above and any other development deemed necessary, readjudicate the claims remaining on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


